          Case 1:10-cr-00464-GHW Document 541 Filed 02/24/21 Page 1 of 1



                                                                          USDC SDNY
UNITED STATES DISTRICT COURT                                              DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                             ELECTRONICALLY FILED
 ------------------------------------------------------------- X          DOC #: _________________
                                                               :          DATE FILED: 2/24/2021
 UNITED STATES OF AMERICA,                                     :
                                                               :
                                                               :
                              -against-                        :
                                                               :            1:10-cr-00464-GHW
                                                               :
 SAIMIR KRASNIQI and BRUNO                                     :                ORDER
 KRASNIQI,                                                     :
                                                               :
                                              Defendants. :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         The Court, having concluded that the motion brought under 28 U.S.C. § 2255 at Dkt. Nos.

539-540 should not be summarily dismissed as being without merit, hereby ORDERS that:

         The Clerk of Court shall serve a copy of the petition and this order on the Criminal

Division of the U.S. Attorney’s Office for the Southern District of New York.

         Within sixty days of the date of this order, the U.S. Attorney’s Office shall file an answer or

other pleadings in response to the motion. Petitioners shall have thirty days from the date on which

Petitioners are served with Respondent’s answer to file a response. Absent further order, the motion

will be considered fully submitted as of that date. This briefing schedule replaces the prior schedule

set by the Court at Dkt. No. 533.

         All further papers filed or submitted for filing must include the criminal docket number and

will be docketed in the criminal case.

SO ORDERED.

Dated: February 24, 2021
                                                                   __________________________________
                                                                          GREGORY H. WOODS
                                                                         United States District Judge
